Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to incorporate by referencein this Registration Statement on Form S-8 of our report dated March 1, 2009 relating to the financial statements of Songzai International Holding Group, Inc. (the Company), which appears in the Company’s 2008 Form 10-K, which is also incorporated by reference in this registration statement.We also consent to the reference to us under the headings “Experts” in such Registration Statement. Goldman
